Landau, J.,
dissenting. My reasons for dissenting are two-fold. First, I believe that § 38-175a-6 of the Regulations of Connecticut State Agencies precludes the plaintiff insurance carrier from excluding from coverage residents of a policyholder’s household who own their own cars, and, second, I respectfully contend that the majority’s reliance on Smith v. Nationwide Mutual Ins. Co., 214 Conn. 734, 573 A.2d 740 (1990), is misplaced. I agree with the majority to the extent that it recognizes that an insurer may not, by contract, reduce its liability for such uninsured or underinsured motorist coverage except as § 38-175a-6 of the Regulations of Connecticut State Agencies expressly authorizes. See Allstate Ins. Co. v. Ferrante, 201 Conn. 478, 483, 518 A.2d 373 (1986). It is at this point, however, that I part company with my brethren.
Section 38-175a-6 expressly authorizes an insurer to limit its liability to the extent that damages have been paid (1) by or on behalf of any person responsible for the injury, (2) have been paid or are payable under any workers’ compensation or disability benefits law, (3) have been paid under the policy in settlement of a liability claim, or (4) have been paid or are payable under any provisions of the policy for direct indemnity for medical expenses or basic reparations benefits.1 The regu*584lation nowhere authorizes an insurer to exclude from coverage individuals residing in the home of the policy holder who own their own automobiles.
The majority inappropriately relies on Smith v. Nationwide Mutual Ins. Co., supra, in upholding the policy language and thereby reaching the conclusion that the defendant is not an insured under the policy. The policy in Smith provided that “[w]e will pay damages for bodily injury or property damage for which any covered person becomes legally responsible because of an auto accident.” Id., 736. “Covered person” was defined as “you or any family member for the ownership, maintenance, or use of any auto or trailer.” Id. The policy, however, explicitly excluded from coverage “any vehicle other than your covered auto which is owned by any family member.” (Emphasis added.) Id., 737. Because the exclusion in Smith addressed a class of automobiles rather than a class of individuals, the exclusion did not violate the public policy underlying the “person oriented” nature of uninsured motorist insurance.
In the policy at issue here, a covered person is defined as, inter alia, “a member of the family who is a resident of the household and who doesn’t own a car or whose spouse doesn’t own a car.” The definition excludes the defendant, who is a family member and resident of the policyholder’s household, on the sole basis of his status as a vehicle owner. Unlike the exclusion in Smith, the limitation here addresses a class of individuals and therefore undermines the public policy considerations in General Statutes (Rev. to 1989) § 38-175c and § 38-175a-6 of the Regulations of Connecticut State Agencies. Thus, because of the “person oriented” nature of uninsured motorist insurance, which the majority acknowledges, an exclusion premised on whether an individual, who otherwise would be covered, owned a vehicle, cannot stand.
*585A similar issue was addressed by our Supreme Court in Streitweiser v. Middlesex Mutual Assurance Co, 219 Conn. 371, 593 A.2d 498 (1991). In Streitweiser, the issue was whether our state legislative policy mandating insurance protection for someone injured by an identified uninsured motorist extends to someone injured as a result of an unidentified motorist who has no physical contact with the injured claimant. The policy limited coverage to “ ‘a hit and run vehicle whose operator or owner cannot be identified and which hits’ a covered person or auto.” Id., 376. The plaintiff argued that because public policy favors uninsured motorist coverage, and because § 38-175a-6 of the Regulations of Connecticut State Agencies did not expressly authorize an insurer to reduce its liability in such a manner, the defendant was precluded from contractually excluding from uninsured motorist coverage the plaintiff’s right to recover for injuries sustained where there was no physical contact. The court acknowledged that because the regulations contained no express authorization to reduce the uninsured motorist coverage, the question should be resolved in favor of insurance coverage, but felt constrained by two earlier cases where coverage had been denied. See Weingarten v. Allstate Ins. Co., 169 Conn. 502, 507, 363 A.2d 1055 (1975), and Rosnick v. Aetna Casualty & Surety Co., 172 Conn. 416, 423, 374 A.2d 1076 (1977). In light of this dilemma, the court chose to reconsider Weingarten and Rosnick, and, in so doing, overruled both cases. Accordingly, I would hold that the defendant is an individual covered under the policy, despite the definitional language to the contrary.
I would therefore reverse the decision of the trial court.

 Regs., Conn. State Agencies § 38-175a-6.